     Case: 1:19-cr-00322 Document #: 81 Filed: 07/22/20 Page 1 of 1 PageID #:307




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA



       v.                                             Case No. 19-CR-322

EDWARD M. BURKE,                                      Hon. Robert M. Dow, Jr.
PETER J. ANDREWS, and
CHARLES CUI


                                         AGREED ORDER

       Defendant Charles Cui’s Unopposed Motion to Modify Travel Restrictions has come

before the Court to modify the conditions of Mr. Cui’s release to allow him to leave the jurisdiction.

Defendant requests permission to leave the jurisdiction for personal family reasons and has

discussed the matter with attorneys for the United States, who have agreed to the modifications

sought by Defendant’s motion. Defendant is not under the supervision of Pretrial Services.

       It is hereby ordered:

       1.      Defendant’s Unopposed Motion to Enter an Agreed Order to Leave the

Jurisdiction is GRANTED.

       2.      Defendant Charles Cui’s conditions of release are modified to allow him to travel

outside the Northern District of Illinois to the state of North Carolina from July 25, 2020 through

August 2, 2020 for the purpose of traveling with his family.


Date: July 22, 2020                                    ___________________________________
                                                       Hon. Robert M. Dow, Jr.
                                                       U.S. District Court Judge
